                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-495-RJC-DCK

 FAMILY DOLLAR, INC.,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 INTERFACE SECURITY SYSTEMS, L.L.C.,                   )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 24) filed by Terry M. Brown Jr., concerning Peter S. Russ on

September 14, 2020. Peter S. Russ seeks to appear as counsel pro hac vice for Defendant Interface

Security Systems, L.L.C. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 24) is GRANTED. Peter S. Russ is

hereby admitted pro hac vice to represent Defendant Interface Security Systems, L.L.C.



                                 Signed: September 14, 2020




      Case 3:20-cv-00495-RJC-DCK Document 25 Filed 09/14/20 Page 1 of 1
